In each of these cases, the evidence authorized the judgment of guilty of operating a lottery.
                       DECIDED SEPTEMBER 19, 1942.
The two defendants were charged in separate accusations with the offense of operating a lottery, known as the "number game," but were tried together. The judge presiding without the intervention of a jury, adjudged both of them guilty of the offense charged. Subsequently, each defendant's certiorari was overruled in the superior court, and those judgments are assigned as error.
Under the stipulations agreed to by both parties, and the undisputed evidence adduced, the judgments of the trial judge were authorized. The case of Chandler v. State, 63 Ga. App. 304
(11 S.E.2d 103), cited in behalf of the accused, is distinguished by its facts from this case. The overruling of the certioraries was not error.
Judgments affirmed. MacIntyre and Gardner, JJ., concur.